DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/21 and 1/14/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “…disposed within a rectangular region” is indefinite, since it’s unclear what this region is being referred to. In other words, is the rectangular region part of the recited insulator or antenna? For purposes of examination, this limitation will be interpreted as --…disposed within a rectangular region of the antenna--. 
Claims 2-10 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Yemelong” (US 2014/0132479) in view of “Roth” (US 2010/0271267). 
Claim 1: As best understood, Yemelong discloses an antenna comprising: 
a first arm 810 (Fig. 1 reproduced below) comprising a first spiral portion 811 (coupled to 840, ¶ [0042]) and a first rectilinear portion 812 (separated from 811 using dotted lines); 
a second arm 820 comprising a second spiral portion 822 (coupled to 840) and a second rectilinear portion 821, the second spiral portion concentric with the first spiral portion, such that the first and second spiral portions spiral adjacent to one another in a non-overlapping fashion (see Fig. 1 and ¶ [0042]); and 
an insulator 805 [0039] to separate the first arm from the second arm (by virtue of 810 being disposed on first dielectric side 807a, and 820 being disposed on second dielectric side 807b; ¶ [0042], wherein the insulator, the first arm, and the second arm are planar surfaces (see Fig. 1). 

    PNG
    media_image1.png
    420
    509
    media_image1.png
    Greyscale

Yemelong fails to expressly teach the insulator, the first arm, and the second arm are disposed within a rectangular region.
However, the courts have held that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Nevertheless, Roth discloses wherein the insulator 8 (Fig. 2a), the first arm 11, and the second arm 23 are disposed within a rectangular region (of PCB 8). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Yemelong’s invention such that the insulator, the first arm, and the second arm are disposed within a rectangular region, thereby using a desired antenna size to achieve return loss better than 10 dB over a broadband range (Yemelong: abstract).  

Claim 9: Yemelong discloses the antenna of claim 1, wherein the antenna is fabricated as a printed circuit board (see Fig. 1).

Claim 10: Yemelong discloses the antenna of claim 1, wherein the first arm and the second arm include copper [0044].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yemelong and Roth as applied to claim 1 above, and further in view of “West” (US 10950927).
Claim 3: Yemelong fails to expressly teach wherein the antenna is mounted on a fuselage of an aircraft.
West discloses wherein the antenna 25 (Fig. 2) is mounted on a fuselage (Fig. 1, at 12) of an aircraft 10. 
West teaches “With reference to FIG. 1, platforms such as an aircraft 10, an unmanned aerial vehicle or drone 14, a vehicle 18 and a soldier 22 include antennas 12, 16, 20, and 24. The antennas 12, 16, 20, and 24 are spiral antennas or arrays of spiral antenna elements provided over flexible, conformal metasurfaces in some embodiments. The antennas 12, 16, 20, and 24 are radial antennas or arrays of radiating antenna elements driven against ground and provided over flexible, conformal metasurfaces in some embodiments. In some embodiments, the antennas 12, 16, 20, and 24 provide a transmission signal or receive a signal (e.g., a circularly polarized radio frequency (RF) signal). The antennas 12, 16, 20, and 24 include a flexible layer that conforms to a surface such as an aircraft or watercraft fuselage, the body of a car or truck or a backpack associated with the aircraft 10, drone 14, vehicle 18 and soldier 22 in some embodiments.” (Col. 3, second para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art mount Yemelong’s antenna on a fuselage of an aircraft, in order to achieve transmission/reception of circularly polarized RF signals from an aerial body. 
 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yemelong and Roth as applied to claim 1 above, and further in view of “Lynch” (US 2004/0027308). 
Claim 4: Yemelong is silent regarding resistors configured to couple the first arm and the second arm to a ground plane.
Lynch discloses resistors 5 (Fig. 1) configured to couple the first arm 2 and the second arm 4 to a ground plane 14 (Fig. 2).
Lynch teaches in ¶ [0052], “For improved axial ratio performance (a measure of the circular polarization purity) of spiral antennas, a common practice in the art is to absorb the energy that is not radiated but reaches the ends of the spiral arms to avoid the non-radiated energy reflecting from the open circuited ends of the arms. … To overcome this problem, one may place chip resistors 5, as shown in FIG. 1, in each arm of the spiral a quarter wavelength (at the center frequency of the band of interest) from the end of each of the arms 2, 4. The quarter wavelength location results in a series resistance to a virtual ground produced by the open circuited spiral end and is easy to implement in volume production. In one embodiment, a 200 ohm chip resistor 5 was placed 1.25 inches (3.175 cm) from the end of each spiral.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Yemelong’s antenna to include resistors configured to couple the first arm and the second arm to a ground plane, in order to facilitate efficiency at a frequency band of interest. 
 
Claim 6: Yemelong discloses the antenna of claim 4, further comprising an insulating layer 6 (Fig. 1 of Lynch) disposed between the ground plane 14 (Fig. 2) and the first and second arms (2, 4).

Allowable Subject Matter
Claims 2, 5, 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Campbell (US 6211839)
Webb (US 2012/0229363)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845